DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
Response to Amendment
The affidavit under 37 CFR 1.132 filed 07/13/2022 is sufficient to overcome the rejection of claims 3-5 and 8 based upon Leinonen in view of Kondo applied under 35 U.S.C 103.  The affidavit discloses that annealing at 700°C for 48 hours will not achieve the instantly claimed chromium carbide content and further that annealing at 600°C for 600 hours or more can achieve the instantly claimed chromium carbide content as well as the instantly claimed tensile strength × elongation balance.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leinonen (WO 2013107922 A1, US 10329649 B2 referred to herein as English equivalent) in view of Kondo et al. (US 3623920 A) herein Kondo.
Regarding claim 7, the term “coarse-grained stainless steel” refers to the stainless steel prior to grain refinement [0043 spec.] and the term “said stainless steel” is referring to a “fine-grained austenitic steel” which refers to the stainless steel after grain refinement [0043 spec.], “fine-grained” is defined as having an average grain size of 10 µm or lower [0022 spec.] which the instant application achieves through the grain refinement process composing severe cold rolling and annealing at 600-1050°C between 1 minute to 24 hours.  “Severe cold rolling” for this application is 70-90% reduction [0026 spec.].  The instant application discusses that the cold rolling step causes variation in the Si concentration with respect to the coarse-grained steel and that this is relieved via additional annealing from 600-750°C to give the claimed property of Si variation in the fine-grained stainless steel with respect to the coarse-grained stainless steel being less than ±0.3 wt% [0056 spec.].
Leinonen discloses an austenitic stainless steel product having a composition [Table 1.1 Leinonen] with a balance of iron and impurities (Col. 7 lines 60-64) as seen in Table 1.  The examiner notes that the aforementioned composition falls within the claimed composition range such that the composition anticipates the range.  See MPEP 2131.03(I).  
Leinonen discloses a steel sheet with grains smaller than 10µm [Table 1.3 Leinonen], cold-rolling samples with a reduction ratio of 75% [Table 1.3 Leinonen] which would lead to the initial Si variation with respect to the coarse-grained steel as the instant application discussed which would then be relieved to meet claim 7 when annealed from 600-750°C.  Kondo discloses a method of heat treating austenitic stainless steels with an overlapping temperature and duration with the instant application, between 500-800°C (Col. 3 lines 14-17 Kondo), with 700°C as a specific example (Col. 4 lines 30-33 Kondo) for 48-140 hours [Table 1 Kondo], for the purpose of precipitating chromium carbides to reduce the embrittlement of stainless steel (Col. 2 lines 13-16 Kondo).  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Leinonen with the heat treatment of Kondo for the purpose of reducing embrittlement, and so a Si concentration variation that overlaps with claim 7 would flow naturally from following the suggestion of Leinonen in view of Kondo.  See MPEP 2145.
Table 1.
Element
Claims 3 and 7 (wt. %)
Leinonen (wt. %)
Kondo et al. (wt. %)
C
0.15 or less
0.024
0-0.25
Si
1.00 or less
0.72
0-3.0
Mn
2.0  or less
1.60
0-2.0
Ni
6.0-14.0
10.2
6.0-22.0
Cr
16.0-22.0
18.2
16.0-26.0
Mo
3.0 or less
N/A
0-4.0
P
N/A
0.027
0-0.20
S
N/A
0.002
0-0.06
N
N/A
N/A
0-0.25
Fe and impurities
Balance
Balance
Balance


Table 2.

Annealing temperature (°C)
Annealing duration (hours)
Instant application
600-700
48 or more
Kondo et al.
500-800
48-140


Allowable Subject Matter
Claims 3-5 and 8 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 3, the prior art fails to teach a fine grained stainless steel with the instantly claimed steel composition, an average grain size of 3 µm or lower, wherein the steel exhibits a tensile strength × elongation balance of 17000 MPa% or higher in slow strain rate test at a temperature of 325°C and a pressure of 15 MPa in the presence of a dissolved oxygen content of lower than 1 ppb, and wherein a chromium carbide content of said fine-grained austenitic stainless steel is not more than 1% with respect to a chromium carbide of a raw material thereof.  The prior art further fails to disclose a method of manufacturing a fine-grained austenitic stainless steel comprising the instantly claimed composition that would cause the claimed chromium carbide content and tensile strength × elongation balance properties to naturally flow or be inherent, the manufacturing process comprising the steps of: hot rolling the steel sheet, annealing the hot rolled sheet at 1050-1200°C to coarsen the grains to a size of 20 µm, cold rolling the steel sheet with a reduction ratio of 70% or higher at a temperature of 50°C or lower, and annealing at 600°C for 600 hours or more.
In particular, the closest prior art, Leinonen (WO 2013107922 A1), teaches an austenitic stainless steel with a good composition, cold-rolling reduction ratio, hot rolled sheet annealing temperature and duration, and grain size, however this Leinonen does not specify annealing at 600°C for 600 hours or more after cold rolling.
Response to Arguments
Applicant’s arguments, see pages 1-4, filed 07/13/2022, with respect to claim 3 have been fully considered and are persuasive.  The rejection of claims 3-5 and 8 has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734